*374Judgments, Supreme Court, Bronx County (Caesar D. Cirigliano, J.), rendered May 21, 2004, convicting defendant, after a jury trial and upon his plea of guilty, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The court properly ordered closure of the courtroom during the undercover officer’s testimony based on the People’s particularized showing that he would continue to work in the specific, and sufficiently narrow (see People v Ayala, 90 NY2d 490, 499-500 [1997], cert denied 522 US 1002 [1997]), area of defendant’s arrest and that he had an open case in which he expected to testify. There was a substantial probability his undercover status and safety would be jeopardized (see People v Jones, 96 NY2d 213, 220 [2001]). The court also properly exercised its discretion in allowing the officer to testify anonymously (see People v Waver, 3 NY3d 748, 750 [2004]; People v Stanard, 42 NY2d 74, 84 [1977], cert denied 434 US 986 [1977]; People v Granger, 26 AD3d 268 [2006]). To the extent that defendant is raising a Confrontation Clause claim, such claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur—Buckley, P.J., Tom, Andrias, Gonzalez and Sweeny, JJ.